DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
17001304, filed 08/24/2020 claims foreign priority to 2019-154878, filed 08/27/2019 claims foreign priority to 2019-162216, filed 09/05/2019.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 08/24/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kamakura (US 2018/0144109) in view of Miyamoto (US 2010/0141987).
Regarding claim 1, Kamakura discloses non-transitory computer readable storage medium storing a set of program instructions installed on and executed by an information-processing device having a controller, a memory, and a communication interface, the memory storing an OS configured to execute a plug and play process for a target device that is connected to the communication interface, the set of program instructions comprising (In the case where there is no same version stored in the image forming apparatus 20 (in a case where the memory does not store the command program), CPU using an operating system uploads of the application program is performed from the image forming apparatus 20 triggered by connection of the image forming apparatus 20 to the communication interface (the OS executes the plug and play process for the target device triggered by connection of the target device to the communication interface), would be obvious to have non-transitory computer readable storage medium storing a set of program instructions installed on and executed by an information-processing device having a controller, a memory, and a communication interface, the memory storing an OS configured to execute a plug and play process for a target device that is connected to the communication interface, the set of program instructions comprising, [0040]): 
(storage device 17 stores the OS, various applications, [0026]), the command program supporting the target device and for outputting commands to the target device (storage device 17 stores the OS, various applications supporting the image forming apparatus 20 and for sending downloads application package to the image forming apparatus 20, [0027]-[0039]), wherein in a case where the memory does not store the command program, the OS executes the plug and play process for the target device triggered by connection of the target device to the communication interface (In the case where there is no same version application program stored in the image forming apparatus 20 (in a case where the memory does not store the command program), CPU using an operating system uploads of the application program is performed from the image forming apparatus 20 triggered by connection of the image forming apparatus 20 to the communication interface (the OS executes the plug and play process for the target device triggered by connection of the target device to the communication interface), [0040]), and records in the memory unspecified device information indicating that the target device is unknown (serial number of the image forming apparatus stored in license key table indicates an error process of the image forming apparatus, [0081]-[0091]), wherein in a case where the memory stores the unspecified device information, the OS does not complete a setup process to enable the command program stored in the memory to output the commands to the target device even if the memory stores the command program (In a case where same version application program is already stored in the image forming apparatus 20 (wherein in a case where the memory stores the unspecified device information), uploading same version application program to the image forming apparatus 20 is not necessary, [0040]); and 
Kamakura does not specifically disclose concept of executing, after executing the storage process, a deletion process to delete the unspecified device information from the memory so that the OS can complete the setup process to enable the command program to output the commands to the target device triggered by connection of the target device to the communication interface.
However, Miyamoto specifically teaches concept of executing, after executing the storage process, a deletion process to delete the unspecified device information from the memory so that the OS can complete the setup process to enable the command program to output the commands to the target device triggered by connection of the target device to the communication interface (fig. 6, deleting device icon, after icon is stored, a deletion process to delete device icon from the memory so that the OS can delete setup enable the command program to the device triggered by connection of the device to the communication interface, [0054]-[0062])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Kamakura with concept of executing, after executing the storage process, a deletion process to delete the unspecified device information from the memory so that the OS can complete the setup process to enable the command program to output the commands to the target device triggered by connection of the target device to the communication interface of Miyamoto.  One of ordinary skill in the art would have been motivated to make this modification in order to improve management of user setup information, (Miyamoto, [0002])

Regarding claim 2, Kamakura discloses non-transitory computer readable storage medium (In the case where there is no same version stored in the image forming apparatus 20 (in a case where the memory does not store the command program), CPU using an operating system uploads of the application program is performed from the image forming apparatus 20 triggered by connection of the image forming apparatus 20 to the communication interface (the OS executes the plug and play process for the target device triggered by connection of the target device to the communication interface), would be obvious to have non-transitory computer readable storage medium, [0040]), 
Kamakura does not specifically disclose concept of wherein the set of program instructions further comprises outputting to the OS an execution command ordering the OS to execute the setup program after the deletion process.
However, Miyamoto specifically teaches concept of wherein the set of program instructions further comprises outputting to the OS an execution command ordering the OS to execute the setup program after the deletion process (fig. 6, after deleting device icon, OS of CPU deletes setup enable the command program to the device triggered by connection of the device to the communication interface, [0054]-[0062])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Kamakura with concept of wherein the set of program instructions further comprises outputting to the OS an execution command ordering the OS to execute the setup program after the deletion process of Miyamoto.  

Regarding claim 3, Kamakura discloses non-transitory computer readable storage medium (In the case where there is no same version stored in the image forming apparatus 20 (in a case where the memory does not store the command program), CPU using an operating system uploads of the application program is performed from the image forming apparatus 20 triggered by connection of the image forming apparatus 20 to the communication interface (the OS executes the plug and play process for the target device triggered by connection of the target device to the communication interface), would be obvious to have non-transitory computer readable storage medium, [0040]), 
wherein the execution command includes a command to execute the plug and play process (In the case where there is no same version application program stored in the image forming apparatus 20 (in a case where the memory does not store the command program), CPU using an operating system uploads of the application program is performed from the image forming apparatus 20 triggered by connection of the image forming apparatus 20 to the communication interface (the OS executes the plug and play process for the target device triggered by connection of the target device to the communication interface), [0040]), 
Kamakura does not specifically disclose concept of wherein in response to receiving the execution command, the OS executes a detection process detecting the target device connected to the communication interface without requiring reconnection 
However, Miyamoto specifically teaches concept of wherein in response to receiving the execution command, the OS executes a detection process detecting the target device connected to the communication interface without requiring reconnection of the target device to the communication device, and thereafter executes the setup process (fig. 6, CPU determines to delete setup before connecting to device, [0054]-[0062])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Kamakura with concept of wherein in response to receiving the execution command, the OS executes a detection process detecting the target device connected to the communication interface without requiring reconnection of the target device to the communication device, and thereafter executes the setup process of Miyamoto.  One of ordinary skill in the art would have been motivated to make this modification in order to improve management of user setup information, (Miyamoto, [0002])

Regarding claim 4, Kamakura discloses non-transitory computer readable storage medium (In the case where there is no same version stored in the image forming apparatus 20 (in a case where the memory does not store the command program), CPU using an operating system uploads of the application program is performed from the image forming apparatus 20 triggered by connection of the image forming apparatus 20 to the communication interface (the OS executes the plug and play process for the target device triggered by connection of the target device to the communication interface), would be obvious to have non-transitory computer readable storage medium, [0040]), 
Kamakura does not specifically disclose concept of wherein the information-processing device further includes a display and a user interface, wherein the set of program instructions further comprises displaying a message prompting a user to perform at least one of an action to turn on the target device and an action to connect the target device to the communication interface and displaying an instruction object selectable through the user interface, 
wherein in response to receiving selection operation of the instruction object through the user interface, the execution command is outputted to the OS.
However, Miyamoto specifically teaches concept of wherein the information-processing device further includes a display (when user is displayed a notification for deletion of button data, user set deletion of button for OS to execute, [0087]-[0088]) and a user interface, wherein the set of program instructions further comprises displaying a message prompting a user to perform at least one of an action to turn on the target device and an action to connect the target device to the communication interface and displaying an instruction object selectable through the user interface (when user is displayed a notification for deletion of button data, user set deletion of button using interface for OS to execute, [0087]-[0088]), 
wherein in response to receiving selection operation of the instruction object through the user interface, the execution command is outputted to the OS (when user is displayed a notification for deletion of button data, user set deletion of button for OS to execute, [0087]-[0088])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Kamakura with concept of wherein the information-processing device further includes a display and a user interface, wherein the set of program instructions further comprises displaying a message prompting a user to perform at least one of an action to turn on the target device and an action to connect the target device to the communication interface and displaying an instruction object selectable through the user interface, wherein in response to receiving selection operation of the instruction object through the user interface, the execution command is outputted to the OS of Miyamoto.  One of ordinary skill in the art would have been motivated to make this modification in order to improve management of user setup information, (Miyamoto, [0002])

Regarding claim 5, Kamakura discloses non-transitory computer readable storage medium (In the case where there is no same version stored in the image forming apparatus 20 (in a case where the memory does not store the command program), CPU using an operating system uploads of the application program is performed from the image forming apparatus 20 triggered by connection of the image forming apparatus 20 to the communication interface (the OS executes the plug and play process for the target device triggered by connection of the target device to the communication interface), would be obvious to have non-transitory computer readable storage medium, [0040]), 

wherein the outputting the execution command is executed irrespective of selected one of the plurality of instruction objects.
However, Miyamoto specifically teaches concept of wherein the displaying displays a plurality of instruction objects selectable through the user interface, the plurality of instruction objects having character strings different from each other, each of the plurality of instruction objects indicating an operation in response to the displayed message (when user is displayed interface with plurality of icon different from each other and user notification for deletion of button data, user set deletion of button using interface for OS to execute, [0087]-[0088]), 
wherein the outputting the execution command is executed irrespective of selected one of the plurality of instruction objects (fig. 6, deleting device icon, after icon is stored, a deletion process to delete device icon from the memory so that the OS can delete setup enable the command program to the device triggered by connection of the device to the communication interface, [0054]-[0062])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Kamakura with concept of wherein the displaying displays a plurality of instruction objects selectable through the user interface, the plurality of instruction objects having character strings different from each 

Regarding claim 6, Kamakura discloses non-transitory computer readable storage medium (In the case where there is no same version stored in the image forming apparatus 20 (in a case where the memory does not store the command program), CPU using an operating system uploads of the application program is performed from the image forming apparatus 20 triggered by connection of the image forming apparatus 20 to the communication interface (the OS executes the plug and play process for the target device triggered by connection of the target device to the communication interface), would be obvious to have non-transitory computer readable storage medium, [0040]), 
Kamakura does not specifically disclose concept of wherein the displaying displays a screen including both the message and the instruction object.
However, Miyamoto specifically teaches concept of wherein the displaying displays a screen including both the message and the instruction object (user is displayed a notification for deletion of button data, user set deletion of button for OS to execute, [0087]-[0088]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Kamakura with concept of wherein the 

Regarding claim 7, Kamakura discloses non-transitory computer readable storage medium (In the case where there is no same version stored in the image forming apparatus 20 (in a case where the memory does not store the command program), CPU using an operating system uploads of the application program is performed from the image forming apparatus 20 triggered by connection of the image forming apparatus 20 to the communication interface (the OS executes the plug and play process for the target device triggered by connection of the target device to the communication interface), would be obvious to have non-transitory computer readable storage medium, [0040]), 
Kamakura does not specifically disclose concept of wherein the displaying displays a first screen which includes the message, and subsequently displays a second screen different from the first screen, the second screen including the instruction object.
However, Miyamoto specifically teaches concept of wherein the displaying displays a first screen which includes the message, and subsequently displays a second screen different from the first screen, the second screen including the instruction object (user is displayed a notification for deletion of button data on a display and user set deletion of button for OS to execute on another display, [0087]-[0088])


Regarding claim 8, Kamakura discloses non-transitory computer readable storage medium (In the case where there is no same version stored in the image forming apparatus 20 (in a case where the memory does not store the command program), CPU using an operating system uploads of the application program is performed from the image forming apparatus 20 triggered by connection of the image forming apparatus 20 to the communication interface (the OS executes the plug and play process for the target device triggered by connection of the target device to the communication interface), would be obvious to have non-transitory computer readable storage medium, [0040]), 
Kamakura does not specifically disclose concept of wherein the instruction object includes a first instruction object having a character string indicating an action prompted by the message has been completed.
However, Miyamoto specifically teaches concept of wherein the instruction object includes a first instruction object having a character string indicating an action prompted (user is displayed a notification character string for deletion of button data on a display, [0087]-[0088])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Kamakura with concept of wherein the instruction object includes a first instruction object having a character string indicating an action prompted by the message has been completed of Miyamoto.  One of ordinary skill in the art would have been motivated to make this modification in order to improve management of user setup information, (Miyamoto, [0002])

Regarding claim 9, Kamakura discloses non-transitory computer readable storage medium (In the case where there is no same version stored in the image forming apparatus 20 (in a case where the memory does not store the command program), CPU using an operating system uploads of the application program is performed from the image forming apparatus 20 triggered by connection of the image forming apparatus 20 to the communication interface (the OS executes the plug and play process for the target device triggered by connection of the target device to the communication interface), would be obvious to have non-transitory computer readable storage medium, [0040]), 
wherein the displaying includes (fig. 2 item 16, display device): 
determining whether the target device is connected to the communication interface (In the case where there is no same version application program stored in the image forming apparatus 20 (in a case where the memory does not store the command program), CPU using an operating system uploads of the application program is performed from the image forming apparatus 20 triggered by connection of the image forming apparatus 20 to the communication interface (the OS executes the plug and play process for the target device triggered by connection of the target device to the communication interface), [0040]); 
Kamakura does not specifically disclose concept of displaying, in response to determining that the target device is connected to the communication interface, a first instruction object representing a character string indicating an action prompted by the message has been completed; and 
displaying, in response to determining that the target device is not connected to the communication interface, another instruction object representing a character string, which is same as that in the first instruction object, in a manner different from that of the first instruction object.
However, Miyamoto specifically teaches concept of displaying, in response to determining that the target device is connected to the communication interface, a first instruction object representing a character string indicating an action prompted by the message has been completed (displaying, in response to determining that the device is connected to the communication interface, user is displayed a notification character string message for deletion of button data on a display prompted user to delete of button data, [0087]-[0088]); and 
displaying, in response to determining that the target device is not connected to the communication interface, another instruction object representing a character string, which is same as that in the first instruction object, in a manner different from that of the first instruction object (displaying, in response to determining that the device is connected to the communication interface, another user is displayed a notification character string message for deletion of button data on a display prompted user to delete of button data, [0087]-[0088])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Kamakura with concept of displaying, in response to determining that the target device is connected to the communication interface, a first instruction object representing a character string indicating an action prompted by the message has been completed; and displaying, in response to determining that the target device is not connected to the communication interface, another instruction object representing a character string, which is same as that in the first instruction object, in a manner different from that of the first instruction object of Miyamoto.  One of ordinary skill in the art would have been motivated to make this modification in order to improve management of user setup information, (Miyamoto, [0002])

Regarding claim 10, Kamakura discloses non-transitory computer readable storage medium (In the case where there is no same version stored in the image forming apparatus 20 (in a case where the memory does not store the command program), CPU using an operating system uploads of the application program is performed from the image forming apparatus 20 triggered by connection of the image forming apparatus 20 to the communication interface (the OS executes the plug and play process for the target device triggered by connection of the target device to the communication interface), would be obvious to have non-transitory computer readable storage medium, [0040]), wherein the set of program instructions further comprises: determining whether the target device is connected to the communication interface (In the case where there is no same version application program stored in the image forming apparatus 20 (in a case where the memory does not store the command program), CPU using an operating system uploads of the application program is performed from the image forming apparatus 20 triggered by connection of the image forming apparatus 20 to the communication interface (the OS executes the plug and play process for the target device triggered by connection of the target device to the communication interface), [0040]); and
Kamakura does not specifically disclose concept of wherein the instruction object has a character string indicating an action prompted by the message has been completed, 
displaying the instruction object in response to determining that the target device is not connected to the communication interface, 
wherein in response to determining that the target device is connected to the communication interface, the displaying the instruction object is not executed.
However, Miyamoto specifically teaches concept of wherein the instruction object has a character string indicating an action prompted by the message has been completed (when user is displayed interface with plurality of icon different from each other and user notification for deletion of button data, user set deletion of button using interface for OS to execute, [0087]-[0088]), 
(displaying, in response to determining that the device is connected to the communication interface, user is displayed a notification character string message for deletion of button data on a display prompted user to delete of button data, [0087]-[0088]), 
wherein in response to determining that the target device is connected to the communication interface, the displaying the instruction object is not executed (displaying, in response to determining that the device is connected to the communication interface, another user is displayed a notification character string message for deletion of button data on a display prompted user to delete of button data, [0087]-[0088])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Kamakura with concept of wherein the instruction object has a character string indicating an action prompted by the message has been completed, and displaying the instruction object in response to determining that the target device is not connected to the communication interface, wherein in response to determining that the target device is connected to the communication interface, the displaying the instruction object is not executed of Miyamoto.  One of ordinary skill in the art would have been motivated to make this modification in order to improve management of user setup information, (Miyamoto, [0002])

Regarding claim 11, Kamakura discloses non-transitory computer readable storage medium (In the case where there is no same version stored in the image forming apparatus 20 (in a case where the memory does not store the command program), CPU using an operating system uploads of the application program is performed from the image forming apparatus 20 triggered by connection of the image forming apparatus 20 to the communication interface (the OS executes the plug and play process for the target device triggered by connection of the target device to the communication interface), would be obvious to have non-transitory computer readable storage medium, [0040]), 
Kamakura does not specifically disclose concept of wherein the instruction object includes a character string indicating that an action prompted by the message is to be performed at a later time.
However, Miyamoto specifically teaches concept of wherein the instruction object includes a character string indicating that an action prompted by the message is to be performed at a later time (when user is displayed interface with plurality of icon different from each other and user notification for deletion of button data, user set deletion of button using interface for OS to execute at a particular time, [0087]-[0088]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Kamakura with concept of wherein the instruction object includes a character string indicating that an action prompted by the message is to be performed at a later time of Miyamoto.  One of ordinary skill in the art would have been motivated to make this modification in order to improve management of user setup information, (Miyamoto, [0002])

Regarding claim 12, Kamakura discloses non-transitory computer readable storage medium (In the case where there is no same version stored in the image forming apparatus 20 (in a case where the memory does not store the command program), CPU using an operating system uploads of the application program is performed from the image forming apparatus 20 triggered by connection of the image forming apparatus 20 to the communication interface (the OS executes the plug and play process for the target device triggered by connection of the target device to the communication interface), would be obvious to have non-transitory computer readable storage medium, [0040]), 
Kamakura does not specifically disclose concept of wherein the displaying displays a screen including both the message and the instruction object, 
wherein the instruction object indicates an operation to end displaying the screen.
However, Miyamoto specifically teaches concept of wherein the displaying displays a screen including both the message and the instruction object (user is displayed a notification for deletion of button data, user set deletion of button for OS to execute, [0087]-[0088]), 
wherein the instruction object indicates an operation to end displaying the screen (user is displayed a notification for deletion of button data, user set deletion of button for OS to execute and end the process of displaying, [0087]-[0088]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Kamakura with wherein the displaying displays a screen including both the message and the instruction object, wherein the instruction 

Regarding claim 13, Kamakura discloses non-transitory computer readable storage medium (In the case where there is no same version stored in the image forming apparatus 20 (in a case where the memory does not store the command program), CPU using an operating system uploads of the application program is performed from the image forming apparatus 20 triggered by connection of the image forming apparatus 20 to the communication interface (the OS executes the plug and play process for the target device triggered by connection of the target device to the communication interface), would be obvious to have non-transitory computer readable storage medium, [0040]), 
Kamakura does not specifically disclose concept of wherein the set of program instructions further comprises executing an identification process to identify a type of the target device which is a target for the setup process, 
wherein the storage process stores the command program supporting the type of the target device in the memory.
However, Miyamoto specifically teaches concept of wherein the set of program instructions further comprises executing an identification process to identify a type of the target device which is a target for the setup process (deletion type in a notification of deletion at the time of transmission thereof in step S1006, it is possible to delete only a certain type of data among pieces of setup data which includes the same user ID as the one included in the notification of deletion, [0092]), 
wherein the storage process stores the command program supporting the type of the target device in the memory (fig. 6, deleting device icon, after icon is stored, a deletion process to delete device icon from the memory so that the OS can delete setup enable the command program to the device triggered by connection of the device to the communication interface, [0054]-[0062])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Kamakura with concept of wherein the set of program instructions further comprises executing an identification process to identify a type of the target device which is a target for the setup process, wherein the storage process stores the command program supporting the type of the target device in the memory of Miyamoto.  One of ordinary skill in the art would have been motivated to make this modification in order to improve management of user setup information, (Miyamoto, [0002])

Regarding claim 14, Kamakura discloses non-transitory computer readable storage medium (In the case where there is no same version stored in the image forming apparatus 20 (in a case where the memory does not store the command program), CPU using an operating system uploads of the application program is performed from the image forming apparatus 20 triggered by connection of the image forming apparatus 20 to the communication interface (the OS executes the plug and play process for the target device triggered by connection of the target device to the communication interface), would be obvious to have non-transitory computer readable storage medium, [0040]), 
wherein the information-processing device further includes a display (after interface display is displayed, according to job execution instructions input by a user via the operation device 26 or a personal computer (PC) connected to the network, the controller circuit 21 controls drive and process of mechanisms requisite for executing operational control of functions such as a scanner function, a printing function, a copy function, and a facsimile sending/receiving function, [0067]), 
Kamakura does not specifically disclose concept of wherein the set of program instructions further comprises displaying a notification notifying that the storage process is complete on the display before executing the deletion process.
However, Miyamoto specifically teaches concept of wherein the set of program instructions further comprises displaying a notification notifying that the storage process is complete on the display before executing the deletion process (when user is displayed a notification for deletion of button data, user set deletion of button using interface for OS to execute, [0087]-[0088]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Kamakura with concept of wherein the set of program instructions further comprises displaying a notification notifying that the storage process is complete on the display before executing the deletion process of Miyamoto.  One of ordinary skill in the art would have been motivated to make this modification in order to improve management of user setup information, (Miyamoto, [0002])

Regarding claim 15, Kamakura discloses information-processing device (fig. 1 item10, Management server) comprising: 
a communication interface (In the case where there is no same version stored in the image forming apparatus 20 (in a case where the memory does not store the command program), CPU using an operating system uploads of the application program is performed from the image forming apparatus 20 triggered by connection of the image forming apparatus 20 to the communication interface (the OS executes the plug and play process for the target device triggered by connection of the target device to the communication interface), would be obvious to have communication interface, [0040]); 
a memory storing an OS configured to execute a plug and play process for a target device that is connected to the communication interface (In the case where there is no same version stored in the image forming apparatus 20 (in a case where the memory does not store the command program), CPU using an operating system uploads of the application program is performed from the image forming apparatus 20 triggered by connection of the image forming apparatus 20 to the communication interface (the OS executes the plug and play process for the target device triggered by connection of the target device to the communication interface), would be obvious to have a memory storing an OS configured to execute a plug and play process for a target device that is connected to the communication interface, [0040]); and 
(In the case where there is no same version stored in the image forming apparatus 20 (in a case where the memory does not store the command program), CPU using an operating system uploads of the application program is performed from the image forming apparatus 20 triggered by connection of the image forming apparatus 20 to the communication interface (the OS executes the plug and play process for the target device triggered by connection of the target device to the communication interface), would be obvious to have controller configured to perform, [0040]): 
executing a storage process to store a command program in the memory (storage device 17 stores the OS, various applications, [0026]), the command program supporting the target device and for outputting commands to the target device (storage device 17 stores the OS, various applications supporting the image forming apparatus 20 and for sending downloads application package to the image forming apparatus 20, [0027]-[0039]), wherein in a case where the memory does not store the command program, the OS executes the plug and play process for the target device triggered by connection of the target device to the communication interface (In the case where there is no same version application program stored in the image forming apparatus 20 (in a case where the memory does not store the command program), CPU using an operating system uploads of the application program is performed from the image forming apparatus 20 triggered by connection of the image forming apparatus 20 to the communication interface (the OS executes the plug and play process for the target device triggered by connection of the target device to the communication interface), [0040]), and (serial number of the image forming apparatus stored in license key table indicates an error process of the image forming apparatus, [0081]-[0091]), wherein in a case where the memory stores the unspecified device information, the OS does not complete a setup process to enable the command program stored in the memory to output the commands to the target device even if the memory stores the command program (In a case where same version application program is already stored in the image forming apparatus 20 (wherein in a case where the memory stores the unspecified device information), uploading same version application program to the image forming apparatus 20 is not necessary, [0040]); and 
Kamakura does not specifically disclose concept of executing, after executing the storage process, a deletion process to delete the unspecified device information from the memory so that the OS can complete the setup process to enable the command program to output the commands to the target device triggered by connection of the target device to the communication interface.
However, Miyamoto specifically teaches concept of executing, after executing the storage process, a deletion process to delete the unspecified device information from the memory so that the OS can complete the setup process to enable the command program to output the commands to the target device triggered by connection of the target device to the communication interface (fig. 6, deleting device icon, after icon is stored, a deletion process to delete device icon from the memory so that the OS can delete setup enable the command program to the device triggered by connection of the device to the communication interface, [0054]-[0062])


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
	 
/FRANTZ BATAILLE/          Primary Examiner, Art Unit 2677